Title: To Thomas Jefferson from Ira P. Nash, 3 October 1807
From: Nash, Ira P.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Saturday Evn.g. 3 Oct. 1807
                            
                        
                        I wish to know whether it would be consistant with the dignity of your Excellency for me to have an interview
                            with you, I am from St. Louis in the Teritory of Louisanna, and have matter of momentous importance to communicate I
                            would be glad to know at what time I may be admitted (if at all) for I shall be readay at any time to wait on your Honour
                            after this Evening. 
                  I am Sir your Obt Hbl Servt
                        
                            I: Nash
                            
                        
                    